Case 2:19-cv-00952-DBB-DBP Document 37 Filed 07/22/20 Page 1 of 4 PageID# 267




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


  CONTINENTAL BANK,                                           MEMORANDUM DECISION AND
                                                              ORDER GRANTING MOTION TO
                             Plaintiff,                       STRIKE JURY DEMAND
  v.
                                                              Case No. 2:19-cv-952 DBB
  THE HEAG PAIN MANAGEMENT
  CENTER, PA, et al.,                                         District Judge David B. Barlow

                             Defendants.                      Magistrate Judge Dustin B. Pead


          Pending before the court is Plaintiff Continental Bank’s Motion to Strike Defendants’

 Demand for Trial by Jury. 1 (ECF No. 30.) As set forth below the court will grant the motion.

                                                 BACKGROUND

          In 2017 Defendant The Heag Pain Management Center (Heag), and Defendant Kwadwo

 Gyarteng-Dakwa (Dakwa), entered into a Lease Agreement and Guaranty with Blue Star Capital,

 Inc., that was doing business as Matrix Business Capital. The Finance Agreement and Guaranty

 were subsequently assigned to Plaintiff in January 2018. Plaintiff asserts the agreements were

 breached and seeks compensation. (ECF No. 2.) As part of its defense against the Complaint,

 Defendants allege they did not authorize their signatures on the agreements and their signatures

 were fraudulently used. Defendants also bring a Third-Party Complaint against other individuals

 and entities asserting negligence, fraud, civil conspiracy, unjust enrichment and a breach of

 fiduciary duty. (ECF No. 24.)




 1
   This matter is referred to the undersigned pursuant to 28 U.S.C. § 636 (b)(1)(A) from the district judge. Under
 DUCivR 7-1(f) the court elects to decide the motion on the basis of the written memoranda.
Case 2:19-cv-00952-DBB-DBP Document 37 Filed 07/22/20 Page 2 of 4 PageID# 268



        Relevant here is Section 19 of the Finance Agreement, which states in bold and

 capitalized print, “YOU AND WE EACH HEREBY WAIVE TRIAL BY JURY IN ANY

 ACTION, PROCEEDING, CLAIM OR COUNTER CLAIM WHETHER IN CONTRACT OR

 TORT, AT LAW OR IN EQUITY, ARISING OUT OF OR IN ANY WAY RELATED TO

 THIS AGREEMENT.” Finance Agreement p. 3, ECF No. 2-2, (emphasis omitted). In a similar

 way, the Guaranty states in capitalized print, YOU AND WE EACH WAIVE TRIAL BY JURY

 IN ANY ACTION RELATING TO THE AGREEMENT OR THIS GUARANTY.” Id. Both

 agreements are signed by Defendant Dakwa.

                                              DISCUSSION

        The Tenth Circuit has specified that the right to a jury trial in federal courts is governed

 by federal law. See Telum, Inc. v. E.F. Hutton Credit Corp., 859 F.2d 835, 837 (10th Cir. 1988);

 see also, Simler v. Conner, 372 U.S. 221, 221–22, 83 S.Ct. 609, 609–10, 9 L.Ed.2d 691 (1963)

 (per curiam) (providing that the jury trial right is controlled by federal law to insure uniformity in

 exercise required by the seventh amendment). “Agreements waiving the right to trial by jury are

 neither illegal nor contrary to public policy.” Telum, 859 F.2d at 837; see also Leasing Serv.

 Corp. v. Crane, 804 F.2d 828, 832 (4th Cir.1986) (right to jury trial, although fundamental, may

 be knowingly and intentionally waived by contract); K.M.C. Co. v. Irving Trust Co., 757 F.2d

 752, 755 (6th Cir.1985) (considering it “clear that the parties to a contract may by prior written

 agreement waive the right to jury trial”).

        Plaintiff argues the parties waived, by written agreement, any right to a jury trial and that

 agreement should be upheld. Defendants, in contrast, seek to invalidate the jury waiver provision

 arguing they were the victims of fraud and never intended to enter into a second agreement or

 Guaranty. Thus by extension, the jury waiver clauses were neither voluntary nor knowingly




                                                   2
Case 2:19-cv-00952-DBB-DBP Document 37 Filed 07/22/20 Page 3 of 4 PageID# 269



 entered into. Defendants cite to Telum, Inc. v. E.F. Hutton Credit Corp. 859 F.2d 835 (10th Cir.

 1988) in support of their arguments.

        In Telum, the trial court declined to enforce a jury waiver provision in a lease agreement

 based on the defendant’s fraud in the inducement claim. On appeal, the Tenth Circuit reversed

 this decision, finding the trial court “erred in failing to enforce the jury waiver provision of the

 contract without proof that the waiver provision was itself fraudulently induced.” Telum, Inc. v.

 E.F. Hutton Credit Corp., 859 F.2d at 837. While Telum provides guidance in determining

 whether the jury trial waiver provision here is valid, Telum does not offer substantial support to

 Defendants’ position. In fact, similar to Telum, Defendants here fail to offer proof that the jury

 waiver provision was itself fraudulently induced, which undermines their position.

        This court has previously noted that usually courts have “refused to enforce jury waiver

 provisions only when there is a gross disparity in bargaining power or the waiver is

 inconspicuous.” TFG-N. Carolina, L.P. v. Performance Fibers, Inc., No. 2:08 CV 942 TC DN,

 2009 WL 1415968, at *1 (D. Utah May 15, 2009) (citing Telum, 859 F.2d at 837). On the record

 before it, the court finds there is no indication of a gross disparity in bargaining power or that the

 waiver is inconspicuous. The jury waiver in the Lease Agreement was in bold print and

 capitalized and the jury waiver in the Guaranty was also capitalized. Further, Defendants’ Third-

 Party Complaint brings suit against those who Defendants “relied [on] to their detriment”,

 Answer and Third-Party Complaint p. 7, ECF No. 23, and is based on principles of agency.

 There is nothing in Defendants’ pleadings contesting the authority to enter into the purported

 first lease agreement or guaranty. And, Defendants’ allegations of fraud in reference to the

 second one, just like the fraud in the inducement claim brought in Telum, are not enough to

 undermine the jury waiver clause.




                                                   3
Case 2:19-cv-00952-DBB-DBP Document 37 Filed 07/22/20 Page 4 of 4 PageID# 270



        Accordingly, the court GRANTS Plaintiff’s Motion to Strike Defendants’ Demand for

 Trial by Jury.



                  DATED this 22 July 2020.




                                             Dustin B. Pead
                                             United States Magistrate Judge




                                                4
